FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           01-JUN-2020
                                           07:45 AM




              IN THE INTERMEDIATE COURT OF APPEALS

                     OF THE STATE OF HAWAI#I


                            ---o0o---


            STATE OF HAWAI#I, Plaintiff-Appellant, v.
        TIANA F.M. SAGAPOLUTELE-SILVA, Defendant-Appellee


                         CAAP-XX-XXXXXXX


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                        (HONOLULU DIVISION)
                     (CASE NO. 1DTA-18-01227)


                          JUNE 1, 2020


        LEONARD, PRESIDING JUDGE, CHAN AND WADSWORTH, JJ.


                       ORDER OF CORRECTION
                        (By: Leonard, J.)
          IT IS HEREBY ORDERED that the Opinion of the court,

filed on April 8, 2020, is hereby corrected at page 15, line 5

from bottom, to reflect the correct case citation so that the

sentence now reads as follows:

               603-04 (1990), the United States Supreme Court
               rejected the
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The clerk of the court is directed to incorporate the

foregoing change in the original opinion and take all necessary

steps to notify the publishing agencies of this change.

          DATED:   Honolulu, Hawai#i, June 1, 2020.

                                     /s/ Katherine G. Leonard
                                     Associate Judge




                                 2